Citation Nr: 1125759	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-37 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the Veteran's National Service Life Insurance (NSLI) policies.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in May 2004.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an February 2005 decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which determined that J.K. and R.K. were entitled to the Veteran's insurance proceeds based on the beneficiary designation dated April 22, 2004.  The appellant disagreed with this decision.

The appeal is REMANDED to the ROIC in Philadelphia, Pennsylvania.  VA will notify the appellant if further action is required.


REMAND

In her December 2006 substantive appeal, the appellant requested a personal hearing before a member of the Board in Washington, D.C.  A letter sent to the appellant in January 2010 informed her of her hearing scheduled on April 28, 2010.  Prior to the hearing, the appellant requested that the hearing be rescheduled.  

The hearing was rescheduled for February 2, 2011, and the appellant was informed by letter dated in October 2010.  The appellant failed to appear for the hearing, but she provided good cause for her failure to appear.  

In January and in May 2011, the appellant requested a Board hearing by videoconference.  Hence, a video conference hearing before a Veterans Law Judge must be scheduled.  38 C.F.R. § 20.700 (2010).  

The Board additionally notes that the appellant originally contested two NSLI policies, but a June 2009 letter of record from the ROIC indicates that the appellant withdrew her appeal as to one policy (the $20,000 policy), and wished to only continue with her appeal regarding the other policy (the $10,000 policy).  There is, however, no written documentation in the record from the appellant supporting the ROIC's conclusion that the appellant has withdrawn, in part, one of her appeals.  This matter should be clarified by the Veterans Law Judge at the hearing.  If a hearing is not conducted this matter must be clarified in writing before the appeal is returned to the Board.

Hence, this case is REMANDED to the RO for the following action:

Schedule the appellant for a videoconference Board hearing before a Veterans Law Judge as soon as practically possible.  The appellant must be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  At the hearing the presiding Veterans Law Judge must clarify the nature of the appellant's appeal to each insurance policy.  If a hearing is not conducted the RO must clarify the appellant's intentions with respect to each policy.  Any conclusion that the appellant has withdrawn an issue must be supported by documentary evidence prepared by the appellant or her representative.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


